Atkinson, J.
A deed executed by a borrower prior to the act approved August 18, 1916 (Acts 1916, p. 48), relating to penalties for charging usury, under the Civil Code, § 3306 et seq., to secure a debt infected with usury, and purporting not only to convey title to the lender, but also to confer on the lender a power of sale, is void, and therefore ineffectual either to pass title or to create a valid power of sale. Civil Code, § 3442; Pottle v. Lowe. 99 Ga. 576 (27 S. E. 145, 59 Am. St. R. 246); Wacasie v. Radford, 142 Ga. 113 (82 S. E. 442). But under the maxim, “ He who would have equity must do equity and give effect to all equitable rights in the other party respecting the subject-matter of the suit” (Civil Code, § 4521; 21 C. J. 172 et seq.; 10 R. C. L. 392, § 141; Eaton’s Equity, 67-68), before a borrower who has executed such a deed can have affirmative equitable relief, such as injunction to prevent exercise of th.e power of sale by the grantee in such security deed, he must pay or tender to such grantee the principal and lawful interest due to him. Campbell v. Murray, 62 Ga. 86 (6) ; Echols v. Green, 140 Ga. 678 (3, 5), 679 (79 S. E. 557) ; Craft v. Link, 135 Ga. 521 (69 S. E. 742) ; Patterson v. Moore, 146 Ga. 364 (91 S. E. 116) ; Garbutt v. Mayo, 128 Ga. 269 (4), 277 (57 S. E. 495, 13 L. R. A. (N. S.) 58); Polite v. Williams, 149 Ga. 726 (3), 727 (101 S. E. 791).
(а) Applying to the pleading and evidence the principles stated above, the judge did not err in refusing to grant an interlocutory injunction restraining the - defendant from exercising the power of sale.
(б) The request to review and overrule the decision in the case of Craft v. Link, 135 Ga. 521 (69 S. E( 742), in so far as it applied the above-quoted maxim, is denied.

Judgment affirmed.


All the Justices concur.